                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

WB MUSIC CORP., et al.,

              Plaintiffs,

v.                                                       Case No. 3:19-cv-1245-J-34JBT

CHU FOODS, L.L.C.,

              Defendant.


                                        ORDER

       THIS CAUSE is before the Court on the Report and Recommendation (Dkt. No. 17;

Report) entered by the Honorable Joel B. Toomey, United States Magistrate Judge, on

February 28, 2020. In the Report, Judge Toomey recommends that Plaintiffs’ Motion for

Entry of Final Judgment on Default, Enjoining Infringing Conduct, and Awarding Statutory

Damages (Dkt. No. 15; Motion) be granted, that judgment be entered in favor of Plaintiffs

in the amount requested, and that a permanent injunction be entered. See Report at 2,

11-12. To date, no objections to the Report have been filed, and the time for doing so has

passed.

       The Court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). If no specific

objections to findings of facts are filed, the district court is not required to conduct a de

novo review of those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir.

1993); see also 28 U.S.C. § 636(b)(1). However, the district court must review legal

conclusions de novo. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994);
United States v. Rice, No. 2:07-mc-8-FtM-29SPC, 2007 WL 1428615, at * 1 (M.D. Fla. May

14, 2007).

      Upon independent review of the file and for the reasons stated in the Magistrate

Judge’s Report, the Court will accept and adopt the legal and factual conclusions

recommended by the Magistrate Judge. Accordingly, it is hereby

      ORDERED:

      1. The Report and Recommendation (Dkt. No. 17) is ADOPTED as the opinion of

         the Court.

      2. Plaintiffs’ Motion for Entry of Final Judgment on Default, Enjoining Infringing

         Conduct, and Awarding Statutory Damages (Dkt. No. 15) is GRANTED.

      3. The Clerk of the Court is DIRECTED to enter judgment in favor of Plaintiffs, WB

         Music Corp., Almo Music Corporation, Wise Brothers Music, LLC, Eighties

         Music, and Small Hill Music, c/o Holland & Knight, LLP, 50 North Laura

         Street, Suite 3900, Jacksonville, FL 32202, and against Defendant, Chu

         Foods, L.L.C., c/o Lisa K. Pilgrim, Registered Agent, 5150 Belfort Road,

         Bldg. 400, Jacksonville, FL 32226, in the total amount of $34,259.98.

         Post-judgment interest will accrue at the statutory rate set forth in 28

         U.S.C. § 1961.

      4. The Clerk of Court is further directed to enter judgment in favor of Plaintiffs

         and against Defendant as follows:

             Defendant, Chu Foods, L.L.C., is hereby enjoined and
             restrained permanently, either alone or in concert with
             others, from publicly performing any and all of the
             copyrighted musical compositions in the ASCAP
                                           2
             repertory, including those belonging to Plaintiffs, and from
             causing or permitting such compositions to be publicly
             performed at any facility owned, operated, or conducted
             by Defendant, in whole or in part, and from aiding and
             abetting public performances of such compositions,
             unless Defendant shall have previously obtained
             permission to give such performances either directly from
             the Plaintiffs or the copyright owners whose compositions
             are being performed or by license from ASCAP.

             This Court reserves jurisdiction over the parties hereto and
             this action to enforce the terms of this permanent
             injunction through contempt proceedings and/or through
             any other permissible means.

      5. The Clerk of the Court is further directed to terminate any pending motions and

         close the file.

      DONE AND ORDERED at Jacksonville, Florida, this 1st day of April, 2020.




ja

Copies to:

Counsel of Record




                                           3
